NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             AUG 13 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JOHN SCOTT DEPETRO,                              No. 13-35737

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00546-TOR

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, District Judge, Presiding

                              Submitted July 21, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       John DePetro appeals the district court’s summary judgment affirming the

Commissioner of Social Security’s decision denying his application for

supplemental security income under Title XVI of the Social Security Act. DePetro

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). DePetro’s unopposed motion
to submit this appeal on the briefs is GRANTED.
contends that an administrative law judge (“ALJ”) erred in giving limited weight to

the opinion of examining psychologist Debra Brown, Ph.D., and in giving greater

weight to the opinion of non-examining psychological consultant Edward Beaty,

Ph.D.. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review the district court’s order de novo. Andrews v. Shalala, 53 F.3d
1035, 1039 n.1 (9th Cir. 1995). We may set aside the denial of benefits only if it is

not supported by substantial evidence or is based on legal error. 42 U.S.C.

§ 405(g); Andrews, 53 F.3d at 1039.

      The ALJ properly rejected Dr. Brown’s unsupported opinion that DePetro

had “marked” limitations in his relationships with people and his ability to

maintain appropriate behavior in the work setting. See Bray v. Commissioner of

Soc. Sec., 554 F.3d 1219, 1228 (9th Cir. 2009); Burkhart v. Bowen, 856 F.2d 1335,

1339 (9th Cir. 1988) (permitting ALJ to reject medical opinion not supported by

objective findings). These limitations were unsupported by Dr. Brown’s own notes

regarding DePetro’s daily activities and mental status exam findings, and were

inconsistent with other evidence in the record. See Andrews, 53 F.3d at 1041

(permitting ALJ to reject examining physician’s opinion in reliance on non-

examining source if that source is supported by other evidence in the record and

consistent with it).


                                          2
      Substantial evidence supports the ALJ’s decision to give greater weight to

Dr. Beaty’s opinion because that opinion is consistent with other evidence in the

record. See Andrews, 53 F.3d at 1041. This includes the opinions of other non-

examining consultants, Dr. Brown’s notes regarding DePetro’s daily activities and

mental status exam findings, evidence that DePetro had not received regular

treatment, see Chaudhry v. Astrue, 688 F.3d 661, 672 (9th Cir. 2012) (permitting

ALJ to consider claimant’s unexplained failure to seek treatment in weighing

credibility), the fact that no treating physician had placed any physical limitations

on DePetro, and mental health records from the Community Health Association of

Spokane.

      AFFIRMED.




                                          3